 1                                                                     O
 2
 3
 4
 5
 6
 7                     United States District Court
 8                     Central District of California
 9
10   STEPHEN D. HEALY,                 Case № 2:18-cv-06318-ODW(MRW)
11                    Plaintiff,
12       v.                            ORDER GRANTING STIPULATION
                                       CONTINUING DEADLINE TO
13   QOGNIFY, INC.,                    ANSWER FIRST AMENDED
14                    Defendant.       COMPLAINT [31]
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1         The Court, having read and considered the parties Stipulation, hereby finds
 2   good cause and GRANTS the parties request.
 3         Accordingly, Defendant Qognify, Inc.’s deadline to answer or otherwise
 4   respond to Plaintiff Stephen D. Healy’s Second Amended Complaint shall be further
 5   extended by eight (8) days, to May 10, 2019, and the briefing schedule be rescheduled
 6   accordingly.
 7
 8
           IT IS SO ORDERED.
 9
10
           April 30, 2019
11
12
13
14
                                 ____________________________________
15                                        OTIS D. WRIGHT, II
16                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                               2
